 1   DAVID P. MASTAGNI, ESQ. (SBN 57721)
     david@mastagni.com
 2
     ISAAC S. STEVENS, ESQ. (SBN 251245)
 3   istevens@mastagni.com
     MASTAGNI HOLSTEDT
 4   A Professional Corporation
     1912 “I” Street
 5   Sacramento, California 95811-3151
     Telephone: (916) 446-4692
 6
     Facsimile: (916) 447-4614
 7
     Attorneys for Plaintiffs
 8   CHRIS ANDREW and RICHARD MAYBERRY

 9                                UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11

12   CHRIS ANDREW and RICHARD                              Case No. 2:17-cv-02266-JAM-KJN
     MAYBERRY, suing individually and by and
13   on behalf of all others similarly situated,           JOINT STIPULATION TO CONTINUE
                                                           DEADLINE TO FILE DISPOSITION
14                          Plaintiffs,                    DOCUMENTS
15          v.                                             Hon. John A. Mendez
16   CITY OF SACRAMENTO; NATIONWIDE
     INVESTMENT SERVICES CORPORATION,
17   an Ohio Corporation; INTERNATIONAL
     CITY/COUNTY MANAGERS
18   ASSOCIATION-RETIREMENT
     CORPORATION, a District of Columbia
19   Company,
20                          Defendants.
21

22          As set forth in the Court’s June 21, 2018 Minute Order (Doc. No. 28), Plaintiffs Chris
23   Andrew and Richard Mayberry, and Defendants City of Sacramento (the “City”), Nationwide
24   Investment Services Corporation (“Nationwide”), and International City/County Managers
25   Association-Retirement Corporation (“ICMA RC”) (collectively, “Parties”) reached a settlement
26   in principal during the June 21, 2018 settlement conference before Magistrate Judge Claire.
27          The Parties recently completed and signed a final settlement agreement. However, the
28   Parties require a short amount of additional time to carry out terms of the agreement prior to filing

                                   JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                    CASE NO. 2:17-CV-02266-JAM-KJN
 1   final disposition documents. Specifically, the settlement agreement requires independent fiduciary
 2   review prior to the filing of dispositional documents. This independent fiduciary review is not yet
 3   complete. The Parties therefore request that the deadline to file final disposition documents be
 4   extended to December 20, 2019.
 5          The June 21, 2018 Minute Order set forth a deadline of September 26, 2018 for the Parties
 6   to file final disposition documents. On September 24, 2018, the Parties filed a stipulation
 7   requesting the deadline to file final disposition documents be extended to November 16, 2018.
 8   (Doc. No. 29). That stipulated request was granted by the Court on September 25, 2018. (Doc.
 9   No. 30). On November 15, the Parties filed a second stipulation requesting that the deadline to file
10   final disposition documents be extended to February 22, 2019. (Doc. No. 33). The second
11   stipulated request was granted by the Court on November 16, 2018. (Doc. No. 34). On February
12   20, 2019, the Parties filed a third stipulation requesting that the deadline to file final disposition
13   documents be extended to April 19, 2019. (Doc. No. 35). The third stipulated request was granted
14   by the Court on February 21, 2019. (Doc. No. 36). On April 17, 2019, the Parties filed a fourth
15   stipulation requesting additional time to July 19, 2019. (Doc. No. 37). That stipulation was granted
16   by the Court on April 18, 2019. (Doc. No. 38). On July 18, 2019, the Parties filed a fifth stipulation
17   requesting additional time to August 30, 2019. (Doc. No. 40). That stipulation was granted by the
18   Court on July 19, 2019. (Doc. No. 41). On August 30, 2019, the Parties filed a sixth stipulation
19   requesting additional time to October 16, 2019. (Doc. No. 42). That stipulation was granted by
20   the Court on September 3, 2019. On October 17, 2019 the Parties filed a seventh stipulation
21   requesting additional time to November 22, 2019. (Doc. No. 44). That stipulation was granted by
22   the Court on October 17, 2019. (Doc. No. 45).
23          The Parties therefore request that the deadline to file final disposition documents be
24   extended to December 20, 2019, in order to carry out certain terms of the settlement agreement.
25
     [signature page follows]
26

27

28
                                                        2
                                   JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                    CASE NO. 2:17-CV-02266-JAM-KJN
 1   Dated: November 25, 2019                     Respectfully submitted,
 2                                                MAYER BROWN, LLP
 3

 4                                                By: /s/ Andrew Z. Edelstein
                                                  (as authorized 11/25/19)
 5                                                      Andrew Z. Edelstein
                                                  Attorneys for Defendant
 6                                                INTERNATIONAL CITY/COUNTY
                                                  MANAGERS ASSOCIATION-RETIREMENT
 7                                                CORPORATION
 8
     Dated: November 22, 2019                     Respectfully submitted,
 9
                                                  O’MELVENY & MYERS LLP
10

11
                                                  By: /s/ Susannah K. Howard
12                                                (as authorized 11/22/19)
                                                        Susannah K. Howard
13                                                Attorneys for Defendant
                                                  NATIONWIDE INVESTMENT SERVICES
14                                                CORPORATION
15   Dated: November 25, 2019                     Respectfully submitted,
16                                                MASTAGNI HOLSTEDT, APC
17

18                                                By: /s/ Isaac S. Stevens
                                                  Isaac S. Stevens
19                                                Attorneys for Plaintiffs
                                                  CHRIS ANDREW and RICHARD
20                                                MAYBERRY
21   Dated: November 22, 2019                     Respectfully submitted,
22                                                BUCHALTER
23

24                                                By: /s/ Kevin T. Collins
                                                  (as authorized 11/22/19)
25                                                      Kevin T. Collins
                                                  Attorneys for Defendant
26                                                CITY OF SACRAMENTO
27

28
                                                  3
                                JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                 CASE NO. 2:17-CV-02266-JAM-KJN
 1

 2                                             ORDER
 3   IT IS SO ORDERED. The deadline for the Parties to file final disposition documents shall be
 4   extended to December 20, 2019.
 5   Dated: 11/25/2019
 6
                                                    /s/ John A. Mendez____________
 7                                                  Hon. John A. Mendez
                                                    United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
                                JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
      732117258                                                  CASE NO. 2:17-CV-02266-JAM-KJN
